DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “the determining being based on a result from a first validation of the first data, wherein the first validation is based on a known parameter of the sensor or historical data” is unclear because there is no result being recognized when there is no technical performance operation to realize on how a known parameter of the first sensor or historical data can be defined for the first validation to identify for a result. Furthermore, what is “information” that applicant want to refer with? Therefore, the claimed invention is unclear and vague.
 	With respect to claim 12, a method for validation a sensor have the same problem as indicated in the sensor system claim. Therefore the claim 12 is rejected by the same reasons as indicated in the rejection of the claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kroeger (US 20200282929).
 	With respect to claim 1, Kroeger teaches a sensor system (figures 1 and 4) comprising: a sensor configured to capture first data (e.g. par 0016, sensor data captured by the sensor); an analysis engine configured to determine whether the sensor is to be calibrated, the determining being based on a result from a first validation of the first data, wherein the first validation is based on a known parameter of the sensor or historical data (e.g. pars 0016 associated with 0033, 0057, calibrated of sensors may be done 
 	With respect to claim 2, Kroeger teaches wherein the analysis engine is configured to determine whether a further validation is desired to determine whether the sensor is to be calibrated, the further validation being based on the first validation or a second validation, the second validation being based on a second data captured at a different time or from a second sensor (e.g. pars 0014, 0016, figure 4). 
 	With respect to claim 3, Kroeger teaches the system of claim 2, wherein, in response to determining that a further validation is desired, the analysis engine is configured to select between the first validation and the second validation based on a comparison of a computation load requirement of the first validation and a computation load requirement of the second validation (e.g. figures 1, 3, 4 and pars 0014, 0016 and 0068, in subsequence acquired data sensor, comparing with threshold calibration error whether the error is acceptable, and adjust parameter). 
  	With respect to claim 4, Kroeger teaches wherein the first data comprises an image or one or more features extracted from the image at a specific location, and the historical data comprises a second image previously taken, or one or more second features extracted from the second image at the specific location (e.g. figure 4 and pars 0012, 0014, 0016 associated with 0057, sensor data camera, Lidar, extracted image at location, historical data in the pass or previous or stored in verify and validate sensor calibration information). 
 	With respect to claim 5, Kroeger teaches the system of claim 4, wherein the analysis engine is further configured to determine whether the historical data is stored in a memory, and in response to the historical data being determined to not be stored in the memory, upload map data onto the analysis 
 	With respect to claim 6, Kroeger teaches wherein the analysis engine is configured to conduct the first validation comprising: determining a parameter of the sensor from the first data, determining a difference between the determined parameter and the known parameter, and in response to the difference exceeding a first threshold, determining that the sensor is to be calibrated (e.g. pars 0012, 0014 associated with 0016, 0026).
 	With respect to clam 7, Kroeger teaches the system of claim 6, wherein the analysis engine is further configured to adjust the known parameter or the first threshold by a compensation factor based on a time of day, an amount of ambient light, or an environment condition (e.g. pars 0012 associated with 0016-0017, 0068 calibration error, adjust parameter, and figure 4, Lidar, camera).
 	With respect to claim 8, Kroeger teaches the system of claim 4, further comprising a lookup table of the known parameter or a lookup table of the historical data, wherein each entry of the lookup table comprises a value of the known parameter, or an image or a feature from the image of the historical data, based on a time of day or an amount of ambient light (e.g. pars 0012 associated with 0016-0017 and figure 4, Lidar, camera).
 	With respect to claim 9, Kroeger teaches the system of claim 2, wherein the analysis engine is configured to conduct the first validation comprising: determining a parameter of the sensor from the first data, determining a difference between the determined parameter and the known parameter, and in response to the difference exceeding a first threshold and being less than a second threshold, determining that the further validation of the sensor is desired (e.g. pars 0012, 0014 associated with 0016, 0026). 
 	With respect to claim 11, Kroeger teaches wherein the analysis engine is further configured to adjust a frequency of the first validation based on a computation load requirement of the first 
 	With respect to claim 12, a method for validation a sensor having the features corresponding to the operation of a sensor system of the claim 1. Therefore, the claim 12 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 1 above.
 	With respect to claim 13, the features of the claim 13 is rejected by the same reasons and cited reference as indicated the rejection of the claim 2 above.
 	With respect to claim 14, the features of the claim 14 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 3 above.
 	With respect to claim 15, the features of the claim 15 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 4 above.
 	With respect to claim 16, the features of the claim 1 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 5 above.
 	With respect to claim 17, the features of the claim 17 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 6 above.
 	With respect to claim 18, the features of the claim 18 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 7 above.
 	With respect to claim 19, the features of the claim 19 is rejected by the same reasons and reference cited as indicated in the rejection of the claim 9 above.

Allowable Subject Matter



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jesudason et al (US 10197400) discloses calibration methods and systems for an autonomous navigation vehicle.
 	Aguiar et al (US 20200184236) discloses systems and methods for validating sensor calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865